Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 24 line 8 recites “target weight is reached.,” which has an extra period and is amended to “target weight is reached[[.]],”							

Allowable Subject Matter
Claims 1-3, 5-10, 12, 14-18 and 21-28 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 10 and 21-28.
Claim 1 recites a method of operating an automated food making apparatus comprising performing a plurality of paddle rotation and weight measurement steps until a target weight is reached, and straightening a pin following the plurality of paddle rotation and weight measurement steps.
Claim 10 recites a method of operating an automated food making apparatus comprising: performing a plurality of apparatus rotation and weight measurement steps until a target weight is reached, and straightening a pin following the plurality of apparatus rotation and weight measurement steps, wherein the same motor dispenses ingredients from a plurality of canisters.
Claim 21 recites a method of operating an automated food making apparatus comprising: rotating the paddle according to a first paddle rotation algorithm until an initial target weight is reached, and subsequently rotating the paddle according to a second paddle rotation algorithm until a final target weight is reached, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 22 recites a method of operating an automated food making apparatus comprising: rotating the paddle according to an error recovery algorithm when further paddle rotation with a first algorithm does not cause significant changes in the weight sensor readings, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 23 recites a method of operating an automated food making apparatus comprising: rotating the paddle according to different algorithms when different amounts of ingredients remain in the canister, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 24 recites a method of operating an automated food making apparatus comprising: rocking the paddle with progressively increasing angles and measuring the weight until a target weight is reached, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 25 recites a method of operating an automated food making apparatus comprising: rotating the apparatus according to a first rotation algorithm until an initial target weight is reached, and subsequently rotating the apparatus according to a second rotation algorithm until a final target weight is reached, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 26 recites a method of operating an automated food making apparatus comprising: rotating the apparatus according to an error recovery algorithm when further apparatus rotation with a first algorithm does not cause significant changes in the weight sensor readings, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 27 recites a method of operating an automated food making apparatus comprising: rotating the apparatus according to different algorithms when different amounts of ingredients remain in the canister, wherein the same motor dispenses ingredients from a plurality of canisters.  
Claim 28 recites a method of operating an automated food making apparatus comprising: rocking the apparatus with progressively increasing angles and measuring the weight until a target weight is reached, wherein the same motor dispenses ingredients from a plurality of canisters which was indicated allowable in the non-final rejection on 9/24/2020 and which the closest prior art of record of Gawali (US 10,064,521), Reid (US 2013/0192527), Vardakostas (US 2015/0075391) or Mink (US 2005/0194403) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/15/2021